The following corrected Examiner’s amendment will replace the previous Examiner’s amendment filed on 10/28/2021.
	
CORRECTED EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuefen Zhou on Oct. 14, 2021.
Claims are amended as follows:
In claim 1, delete [50] and replace with --100-- before “mg” in line 4.
In claim 1, insert --the bupropion and the dextromethorphan are the only therapeutically active agents to be co-administered and-- after “wherein” in line 8.
In claim 1, insert --at least-- before “about 20 times” and delete [to about 1,000 times] in line 9.
In claim 1, delete [60 mg] in line 10 and replace with --the same daily dose--.
In claim 2, delete [60 mg] in line 3 and replace with --the same daily dose--.
In claim 3, delete [70] in line 1 and replace with --100--.
In claim 10, delete [75 mg/mL to 158 mg/ml] in line 2 and replace with --69 ng/mL to about 154 ng/ml--.
min of dextromethorphan on the eighth day is about 50 mg/mL to 119 mg/mL] in lines 1-2 and replace with --AUC0-12 of bupropion on the eighth day is at least 600 ng∙hr/mL --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of US 2002/0035105 (cited in the IDS filed on 12/28/2020) teach a methods of alleviating neuropathic pain by co-administering an antidepressant and a NMDA antagonist and discloses bupropion as one of antidepressants and dextromethorphan one of NMDA antagonists. However, the prior art does not specifically teach administering dextromethorphan in combination with bupropion once or twice a day for at least 8 consecutive days and the human being is an extensive metabolizer of the dextromethorphan. Also, it does not teach that co-administration of the bupropion and the dextromethorphan results in AUC0-12 of the dextromethorphan on Day 8 that is at least about 20 times AUC0-12 of the dextromethorphan achieved by administering the same daily dose of the dextromethorphan without the bupropion for 8 consecutive days as claimed.  Also, US 2005/0203125 (cited in the IDS filed on 12/28/2020) teaches a method of treating neurological disorders such as depression by administering dextromethorphan in combination with quinidine which is a CYP2D6 enzyme inhibitor. However, US 2005/0203125 does not teach bupropion. While bupropion is known CYP2D6 enzyme inhibitor as evidenced by Tod et al. (cited in the IDS filed on 12/28/2020), Güzy et al. (cited in the IDS filed on 12/28/2020) disclose that after the treatment with bupropion for 3 day it was discontinued due to adverse effects such as restlessness and insomnia (p437, col 1, para 1) and bupropion was also known to increase risk of seizure and suicide (see Wellbutrin Label, cited in the IDS filed on ddition, the cited references fail to teach unexpected results of the claimed method: much higher increase of dextromethorphan plasma level than predicted and unexpectedly higher conversion of extensive metabolizers to poor metabolizers compared to other CYP2D6 inhibitors such as fluoxetine and paroxetine which were known to be equally effective to quinidine and more potent than bupropion in CYP2D6 inhibition as evidenced by Tod. Thus, the instant claims are found to be novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611